        Case 3:19-cv-03132-WHO Document 94 Filed 09/24/20 Page 1 of 7




 1   THE BUSINESS LITIGATION               JENNER & BLOCK LLP
     GROUP, P.C.                           DAVID R. SINGER (Cal. Bar No. 204699)
 2   MARC N. BERNSTEIN (SBN 145837)        dsinger@jenner.com
     mbernstein@blgrp.com                  633 West 5th Street, Suite 3600
 3   WILL B. FITTON (SBN 182818)           Los Angeles, CA 90071
     wfitton@blgrp.com                     Phone: (213) 239-5100
 4   150 Spear Street, Suite 800           Facsimile: (213) 239-5199
     San Francisco, CA 94105
 5   Telephone: 415.765.6633               JENNER & BLOCK LLP
     Facsimile: 415.283.4804               ANDREW H. BART (pro hac vice)
 6                                         abart@jenner.com
     Attorneys for Plaintiff               JACOB L. TRACER (pro hac vice)
 7   UAB “PLANNER5D” d/b/a Planner 5D      jtracer@jenner.com
                                           919 Third Avenue, 39th Floor
 8                                         New York, NY 10022
                                           Phone: (212) 891-1600
 9                                         Facsimile: (212) 891-1699

10                                         Attorneys for Defendant
                                           The Trustees of Princeton University
11
                                           KIRKLAND & ELLIS LLP
12                                         DALE M. CENDALI (Cal. Bar No. 1969070)
                                           dale.cendali@kirkland.com
13                                         JOHANNA SCHMITT (pro hac vice)
                                           johanna.schmitt@kirkland.com
14                                         ARI LIPSITZ (pro hac vice)
                                           ari.lipsitz@kirkland.com
15                                         601 Lexington Avenue
                                           New York, NY 10022
16                                         Phone: (212) 446-4800
                                           Facsimile: (212) 446-4900
17                                         Attorneys for Defendants
                                           Facebook Inc. and Facebook Technologies,
18                                         LLC

19                         UNITED STATES DISTRICT COURT

20                      NORTHERN DISTRICT OF CALIFORNIA

21                              SAN FRANCISCO DIVISION

22   UAB “PLANNER5D” dba PLANNER 5D,          Case Nos. 3:19-cv-03132-WHO & 3:20-cv-
                                              02198-WHO
23                      Plaintiff,
                   v.                         The Honorable William H. Orrick
24
     FACEBOOK INC., FACEBOOK
25   TECHNOLOGIES, LLC, THE TRUSTEES          STIPULATION AND ORDER TO
     OF PRINCETON UNIVERSITY, DOES 1-         EXTEND TIME TO AMEND
26   200, ABC CORPORATIONS 1-20, and XYZ      COPYRIGHT CLAIMS AND ANSWER
     UNIVERSITIES 1-20.                       TRADE SECRET CLAIMS
27

28                       Defendants.


     Stipulation                                             Case No. 3:19-cv-03132-WHO
        Case 3:19-cv-03132-WHO Document 94 Filed 09/24/20 Page 2 of 7




 1          Under Civil L.R. 6-2 and 7-12, Plaintiff UAB “Planner5D” d/b/a Planner 5D

 2   (“Planner 5D”), Defendants Facebook Inc. and Facebook Technologies, LLC

 3   (together, “Facebook”), and Defendant The Trustees of Princeton University

 4   (“Princeton,” and together with Facebook, “Defendants”), through their respective

 5   attorneys, submit the following stipulation and proposed order.

 6                                   JOINT STIPULATION

 7          WHEREAS, Planner 5D filed its Complaint in this action on June 5, 2019,

 8   alleging claims of copyright infringement (the “Copyright Claims”) and

 9   misappropriation of trade secrets (the “Trade Secret Claims”) (ECF No. 1);
10          WHEREAS, Princeton and Facebook each filed a motion to dismiss the

11   Complaint (ECF Nos. 31 & 33);

12          WHEREAS, the Court issued an Order on November 21, 2019 granting

13   Defendants’ motions to dismiss the Trade Secret Claims with leave to amend and

14   dismiss the Copyright Claims with leave either to register the alleged copyrights at

15   issue in the Copyright Claims with the United States Copyright Office (the

16   “Copyright Office”) or to amend the allegations showing that the alleged works are

17   exempt from the copyright registration requirement (ECF No. 52);

18          WHEREAS, Planner 5D filed a First Amended Complaint on December 6,

19   2019, amending its pleading with regard to its Trade Secrets Claims (ECF No. 53);
20          WHEREAS, Planner 5D filed a Notice on December 6, 2019, informing the

21   Court that it intended to register its alleged copyrights with the Copyright Office

22   before reasserting its Copyright Claims (ECF No. 54);

23          WHEREAS, Planner 5D instituted a new action on March 31, 2020 (bearing the

24   docket number 3:20-cv-02198) that reasserted its Copyright Claims (the “Copyright

25   Complaint”) (3:20-cv-02198 ECF No. 1);

26          WHEREAS, the Court issued an Order on April 8, 2020 consolidating the two
27   actions filed by Planner 5D (ECF No. 64);

28
                                                 1
     Stipulation                                                  Case No. 3:19-cv-03132-WHO
        Case 3:19-cv-03132-WHO Document 94 Filed 09/24/20 Page 3 of 7




 1          WHEREAS, Princeton and Facebook each filed a motion to dismiss the First

 2   Amended Complaint and the Copyright Complaint (ECF Nos. 68 & 69);

 3          WHEREAS, on July 24, 2020, the Court issued an Order denying Defendants’

 4   motions to dismiss Planner 5D’s Trade Secret Claims, and granting Defendants’

 5   motions to dismiss Planner 5D’s Copyright Claims. (ECF No. 90.) With respect to the

 6   Copyright Claims, the Court granted Planner 5D 30 days, until August 23, 2020, to

 7   amend other than its alleged object compilation claim, which was dismissed with

 8   prejudice. (Id. at 16:21–17:1.) It gave Planner 5D this time to file new copyright

 9   applications. (Id. at 8:1–9.)
10          WHEREAS, the Court subsequently granted the parties’ stipulated request to

11   extend Planner 5D’s amendment deadline as to the Copyright Claims by 30 days,

12   until September 23, 2020, with Defendants’ response to all claims due October 14,

13   2020. (ECF No. 92.)

14          WHEREAS, Planner 5D represents as follows: In preparing its new

15   applications, Planner 5D contacted the U.S. Copyright Office for guidance.

16   (Bernstein Decl. ¶ 12.) Because the materials to be submitted for registration

17   constituted a subset of the materials submitted in Planner 5D’s earlier applications

18   (namely, the subset of materials completed by early 2016), and because, under

19   Copyright Office rules, previously-registered works may not be granted a second
20   registration, Planner 5D sought guidance from the Copyright Office about how best

21   to submit its new registrations. (Id.) The Copyright Office suggested Planner 5D

22   submit a note with its new applications explaining their relationship to the previous

23   ones. (Id. at ¶ 13.) The Copyright Office also inquired whether Planner 5D could

24   seek an additional 30 days for its amendment, until October 23, to give the Office

25   adequate time to consider how best to respond to Planner 5D’s novel circumstances.

26   (Id.) Planner 5D has submitted its new copyright applications with a request that
27   they be handled on an expedited basis, along with an explanatory note as requested

28
                                                  2
     Stipulation                                                   Case No. 3:19-cv-03132-WHO
        Case 3:19-cv-03132-WHO Document 94 Filed 09/24/20 Page 4 of 7




 1   by the Copyright Office, and continues to work with the Copyright Office to resolve

 2   the issues presented by these circumstances. (Id. at ¶ 14.)

 3          WHEREAS, the parties have met and conferred, and agree to extend Planner

 4   5D’s time to amend its Copyright Claims until October 23, 2020;

 5          WHEREAS, the parties agree that Defendants may take until November 13, to

 6   respond to any such amendment and to answer the First Amended Complaint; and

 7          WHEREAS, the foregoing schedule will not affect any other scheduled date or

 8   deadline set by the Court in this action.

 9          NOW, THEREFORE, IT IS STIPULATED AND AGREED THAT, subject to the
10   approval of the Court, Planner 5D’s deadline to amend its Copyright Claims shall be

11   reset to October 23, 2020, and that Defendants’ time to respond to any such

12   amendment and to answer the First Amended Complaint shall be reset to November

13   13, 2020.

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                 3
     Stipulation                                                   Case No. 3:19-cv-03132-WHO
        Case 3:19-cv-03132-WHO Document 94 Filed 09/24/20 Page 5 of 7




 1   DATED: September 23, 2020         THE BUSINESS LITIGATION GROUP, P.C.

 2                                     By:        /s/Marc N. Bernstein _
                                                     Marc N. Bernstein
 3

 4                                     Attorneys for Plaintiff
                                       PLANNER 5D
 5

 6
     DATED: September 23, 2020         JENNER & BLOCK LLP
 7

 8                                     By:        /s/Andrew H. Bart_ _
                                                     Andrew H. Bart
 9
10                                     Attorneys for Defendant
                                       THE TRUSTEE OF PRINCETON
11                                     UNIVERSITY
12
     DATED: September 23, 2020         KIRKLAND & ELLIS LLP
13

14                                      By:       /s/Dale M. Cendali _
15                                                  Dale M. Cendali

16                                      Attorneys for Defendants
                                        FACEBOOK INC. AND FACEBOOK
17                                      TECHNOLOGIES LLC
18

19
20

21

22

23

24

25

26
27

28
                                             4
     Stipulation                                            Case No. 3:19-cv-03132-WHO
        Case 3:19-cv-03132-WHO Document 94 Filed 09/24/20 Page 6 of 7




 1                                     ATTESTATION

 2          I, Marc N. Bernstein, am the ECF user whose ID and password are being used

 3   to file this Stipulation and [Proposed] Order to Extend Time to Amend Copyright

 4   Claims and Answer Trade Secret Claims. In compliance with Local Rule 5-1(i)(3), I

 5   hereby attest that concurrence in the filing of this document has been obtained from

 6   all signatories.

 7

 8   DATED: September 23, 2020              By:         /s/Marc N. Bernstein_ _
                                                          Marc N. Bernstein
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  1
     Stipulation                                                 Case No. 3:19-cv-03132-WHO
       Case 3:19-cv-03132-WHO Document 94 Filed 09/24/20 Page 7 of 7




 1                                    [PROPOSED] ORDER

 2
           PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS
 3
     ORDERED THAT:
 4
           1.     The time by which Plaintiff may amend its Copyright Claims shall be
 5
     reset to October 23, 2020; and
 6
           2.     The time by which Defendants must respond to any amendment of
 7
     Plaintiff’s Copyright Claims and answer the First Amended Complaint shall be reset
 8
     to November 13, 2020.
 9
10   DATED: SEPTEMBER 24, 2020
                                            THE HONORABLE WILLIAM H. ORRICK
11                                            UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                               1
     Proposed Order                                            Case No. 3:19-cv-03132-WHO
